Case 1:20-cv-01291-DCJ-JPM Document 25 Filed 05/13/21 Page 1 of 5 PageID #: 187




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION


 BREANNA NICOLE KELLY                           CASE NO. 1:20-CV-01291

 VERSUS                                         JUDGE DAVID C. JOSEPH

 AJAY PATEL                                     MAGISTRATE JUDGE PEREZ-
                                                MONTES

                             MEMORANDUM RULING

       Before the Court is a Motion for Summary Judgment filed by pro se Plaintiff

 Breanna Nicole Kelly (“Kelly”). [ECF No. 15]. For the following reasons, the Motion

 [ECF No. 15] is DENIED.

                                     BACKGROUND

       Kelly filed suit under Title VII of the Civil Rights Act of 1964 and the

 Americans with Disabilities Act of 1990. ECF No. 1 at 3. According to an attachment

 to her Complaint, Kelly worked at a McDonald’s restaurant in Alexandria, Louisiana.

 [ECF No. 1 at 2]. Kelly alleges the restaurant is owned by Defendant Ajay Patel

 (“Patel”). [ECF No. 1-2 at 5].

       Kelly claims that she was discharged from employment by Patel “in retaliation

 for reporting retaliation, disability discrimination, harassment, bullying, and a

 hostile work environment.” [ECF No. 1-2 at 6]. Kelly alleges that she asked “for leave

 as an accommodation” for oral surgery on October 18, 2019. [ECF No. 1-2 at 5].

 According to Kelly, she was initially granted sick leave, but her leave was “rescinded”

 when she “was ordered” to return to work the day after surgery. [ECF No. 1-2 at 5-



                                           1
Case 1:20-cv-01291-DCJ-JPM Document 25 Filed 05/13/21 Page 2 of 5 PageID #: 188




 6]. Kelly maintains that she was “retaliated against for reporting the discrimination

 to the corporate office.” [ECF No. 1-2 at 6].

       Patel filed a Motion for Extension of time within which to answer the

 Complaint [ECF No. 9], and Kelly filed a Memorandum in Opposition [ECF No. 15],

 which includes the Motion for Summary Judgment that is now before the Court.

 Patel filed a Memorandum in Opposition to the Motion for Summary Judgment [ECF

 No. 20], and Kelly filed a Response [ECF No. 22].

                                   LEGAL STANDARD

       Summary judgment is appropriate when the pleadings, the discovery and

 disclosure materials on file, and any affidavits show that there is no genuine dispute

 as to any material fact and that the moving party is entitled to judgment as a matter

 of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323–25 (1986);

 Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007). “A genuine dispute of

 material fact exists ‘if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.’” Hefren v. McDermott, Inc., 820 F.3d 767, 771 (5th

 Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In

 deciding a motion for summary judgment, a court must construe all facts and draw

 all inferences in the light most favorable to the non-movant. See Dillon v. Rogers,

 596 F.3d 260, 266 (5th Cir. 2010).

                                   LAW AND ANALYSIS

       The Americans with Disabilities Act of 1990, as amended, provides that “no

 covered entity shall discriminate against a qualified individual on the basis of



                                            2
Case 1:20-cv-01291-DCJ-JPM Document 25 Filed 05/13/21 Page 3 of 5 PageID #: 189




 disability in regard to . . . the hiring, advancement, or discharge of employees . . . in

 other terms, conditions and privileges of employment.” 42 U.S.C. § 12112(a). Title

 VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, provides that “it shall be an

 unlawful employment practice for an employer . . . (1) to fail or refuse to hire or

 discharge any individual, otherwise to discriminate against an individual . . . because

 of such individuals’ race, color, religion, sex, or national origin. . . .” 42 U.S.C. § 2000e-

 2.

        Kelly provides no legitimate basis for her entitlement to judgment as a matter

 of law. She seeks summary judgment based on her contention that Patel did not

 timely file an answer contesting her claims, and that he failed to properly address

 her factual assertions. [ECF No. 15 at 1]. Thus, Kelly concludes that it is undisputed

 that she “was retaliated against because of her temporarily [sic] disability and

 because of [Kelly] having oral surgery.” [ECF No. 15 at 3]. Kelly presumably claims

 that Patel is a “covered entity” and her “employer” under §§ 12112 and 2000e-2.

        Contrary to Kelly’s assertion, her allegations are directly disputed by Patel.

 First, Patel timely filed an Answer to her Complaint. [ECF No. 13]. In his Answer

 and his opposition to Kelly’s motion, which is supported by an affidavit and record

 form the Louisiana Secretary of State, Patel maintains that he is not the owner of the

 McDonald’s where Kelly was employed. [ECF No. 13 at 1; ECF No. 20 at 2].

        Patel also disputes the basis for Kelly’s termination. According to Patel’s

 affidavit, Kelly was discharged for using obscenities and vulgar language. [ECF No.

 20-2 at 2]. Kelly’s conclusory allegation that she was fired due to a temporary



                                               3
Case 1:20-cv-01291-DCJ-JPM Document 25 Filed 05/13/21 Page 4 of 5 PageID #: 190




 disability is not competent summary judgment evidence. See Topalian v. Ehrman,

 954 F.2d 1125, 1131 (5th Cir.), cert. denied, 506 U.S. 825 (1992) (“Mere conclusory

 allegations are not competent summary judgment evidence, and they are therefore

 insufficient to defeat or support a motion for summary judgment.”) (citing Galindo v.

 Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); United States v. An

 Article of Drug, 725 F.2d 976, 984–85 (5th Cir. 1984)).

       Moreover, discovery has not yet commenced in this case, and no scheduling

 order has been issued at this point. Although Rule 56 of the Federal Rules of Civil

 Procedure does not require that discovery take place prior to granting summary

 judgment, it is widely recognized that “[s]ummary judgment assumes some

 discovery.” Brown v. Mississippi Valley State Univ., 311 F.3d 328, 333 (5th Cir. 2002);

 see also, e.g., Alabama Farm Bureau Mut. Cas. Co. v. Am. Fid. Life Ins. Co., 606 F.2d

 602, 609 (5th Cir. 1979) (“Summary judgment should not, therefore, ordinarily be

 granted before discovery has been completed.”); Mohamed v. Harte-Hanks, Inc., 1:20-

 CV-00036, 2020 WL 4289610, at *3 (W.D. Tex. July 27, 2020) (denying summary

 judgment as premature); Univ. Loft Co. v. Blue Furniture Sols., LLC, No. 15-CV-826,

 2017 WL 876312, at *3 (W.D. Tex. Mar. 3, 2017) (“Given that no discovery that had

 taken place at the time this motion was filed, consideration of a motion for summary

 judgment is premature.”); George v. Go Frac, LLC, 15-CV-943, 2016 WL 94146, at *3

 (W.D. Tex. Jan. 7, 2016) (motion summary judgment two months after the case was

 filed and before discovery had been completed was premature).




                                           4
Case 1:20-cv-01291-DCJ-JPM Document 25 Filed 05/13/21 Page 5 of 5 PageID #: 191




                                   CONCLUSION

       Because Kelly has not shown an absence of disputed material facts or that she

 is entitled to judgment as a matter of law, her Motion for Summary Judgment [ECF

 No. 15] is DENIED.

       THUS DONE AND SIGNED in Chambers on this 13th day of May, 2021.



                                             ________________________________
                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE




                                         5
